Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device consisting of an organic light emitting layer a glass substrate having a first and second surface with an index for refraction range, (Xue et al., 2010/0201256: Martin et al., 2012/0092747; ABE et al.,2009/0212011; Wu et al., 2004/0027675), it fails to teach either collectively or alone, wherein a microlens array comprising a plurality of microlenses and having an index of refraction of 1.7 - 1.9, wherein at least a portion of each microlens of the plurality of microlenses is disposed between the first surface and the second surface of the glass substrate; and a reflective layer disposed between the microlens array and at least a portion of below the substrate and in direct physical contact with the microlens array wherein the device is a top-emitting device configured to emit light from a surface of the device closer to the OLED than the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

s #1, 4-13, 15-18, 21 are allowed.
Claim #1 
Plurality of microlenses and having an index of refraction of 1.7 - 1.9, wherein at least a portion of each microlens of the plurality of microlenses is disposed between the first surface and the second surface of the glass substrate; and a reflective layer disposed between the microlens array and at least a portion of below the substrate and in direct physical contact with the microlens array wherein the device is a top-emitting device configured to emit light from a surface of the device closer to the OLED than the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
01/28/2022
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816